Atkinson, J.
A. L. Suttles, doing business under the name of A. L. Suttles & Company, instituted an action against E. C. Adams and E. E. Adams. The petition as amended set forth a copy of a promissory note in which the plaintiff was the payee and the defendants the makers; and it was alleged that the defendants were indebted to the plaintiff the amount specified in the note. Other allegations were to the effect that the note was in possession of the makers, the same having been delivered by the plaintiff to one of them for the purpose of having a *394renewal note executed and delivered in lieu of the note sued upon; but that, after obtaining possession of the note for such purpose, the defendants refused to deliver a renewal note or to pay the note delivered to them. The note contained the recital: “This note given and accepted with understanding that it is to secure the purchase-price of a load of cattle; and it is further understood the proceeds of sales from said cattle are to be credited on this note.” In their answer the defendants denied having procured possession of the note from the plaintiff under the circumstances as alleged; and set up that the note, as appeared upon its face, was executed to be used as a basis of credit to obtain money to buy a load of cattle, and was placed with plaintiff as security for money to be advanced by him for the purpose of buying the cattle, but that no cattle were ever bought as contemplated, and the note was not used as a basis of credit, and ivas returned by plaintiff to defendants because no advances had been made thereon, and that under these circumstances the note was wholly without consideration, and was returned to them by the plaintiff in good faith, and therefore was their property. On the trial the plaintiff testified, without objection, that the note was given to be credited on an account against E. C. Adams, representing a past-due indebtedness, and the proceeds thereof had been so applied. This testimony was contradicted by testimony of E. O. Adams, which was also admitted without objection. Upon conclusion of the evidence a verdict was rendered for the plaintiff against E. O. Adams, and the court directed a verdict in favor of E. E. Adams. A motion for new trial was overruled, and the plaintiff excepted. Held, that the note expressed the contract as to the purpose for which it was given, which could not be changed by one of the parties without the consent of the other; and in view of the uncontradicted evidence that no advancements were made by the plaintiff on the strength of the note, the direction of the verdict will not be reversed.
June 17, 1916.
Complaint. Before Judge Ellis. Pulton superior court. August 27, 1915.
J. F. Golightly, for plaintiff.
Brown & Brown and Dorsey, Brewster, Rowell & Reyman, for defendants.

Judgment affirmed.


All the Justices concur.